        Case 2:19-cv-10339-MLCF-MBN Document 1-3 Filed 05/10/19 Page 1 of 10

A lb.


;_:_t CT Corporation                                                            Service of Process
                                                                                Transmittal
                                                                                04/10/2019
                                                                                CT Log Number 535267613
        TO:     Thomas Sparno, General Counsel
                Schindler Elevator Corporation
                20 Whippany Rd
                Morristown, NJ 07960-4524


        RE:      Process Served in Louisiana

        FOR:    Schindler Elevator Corporation (Domestic State: DE)




        ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

        TITLE OF ACTION:                 SUNCIA LAWSON AND MINNIE REED, PLTF. vs. OAKWOOD SHOPPING CENTER, LLC
                                         AND/OR SHOE SHOW, INC., ETC., ET AL., DFTS. // TO: SCHINDLER ELEVATOR
                                         CORPORATION

        DOCUMENT(S) SERVED:              Citation, Petition

        COURT/AGENCY:                    24th Judicial District Court, Parish of Jefferson, LA
                                         Case # 793482

        NATURE OF ACTION:                Personal Injury - Failure to Maintain Premises in a Safe Condition - On or about
                                         05/27/2018

        ON WHOM PROCESS WAS SERVED:      C T Corporation System, Baton Rouge, LA

        DATE AND HOUR OF SERVICE:        By Process Server on 04/10/2019 at 08:47

        JURISDICTION SERVED:             Louisiana

        APPEARANCE OR ANSWER DUE:        Within 15 days after the service hereof

        ATTORNEY(S) / SENDER(S):         Jason M. Baer
                                         Baer Law, LLC
                                         3000 Kingman St, Ste 200
                                         Metairie, LA 70006
                                         504-372-0111

        ACTION ITEMS:                    CT has retained the current log, Retain Date: 04/10/2019, Expected Purge Date:
                                         04/15/2019

                                          Image SOP

                                         Email Notification, Elizabeth Dunn elizabeth.dunn@schindler.com

                                         Email Notification, Yohanny Nguyen yohanny.nguyen@us.schindler.com


        SIGNED:                          C T Corporation System
        ADDRESS:                         3867 Plaza Tower Dr.
                                         Baton Rouge, LA 70816-4378
        TELEPHONE:                       954-473-5503




                                                                                Page 1 of 1 / FA

                                                                                Information displayed on this transmittal is for CT
                                                                                Corporation's record keeping purposes only and is provided to
                                                                                the recipient for quick reference. This information does not
                                                                                constitute a legal opinion as to the nature of action, the

                                    B                                           amount of damages, the answer date, or any information
                                                                                contained in the documents themselves. Recipient is
                                                                                responsible for interpreting said documents and for taking
                                                                                appropriate action. Signatures on certified mail receipts
                                                                                confirm receipt of package only, not contents.
Case 2:19-cv-10339-MLCF-MBN Document 1-3 Filed 05/10/19 Page 2 of 10
 1111111111111111111111111111111111111111111111111                                                               11111111111111111111111111111111111111111 11111111111111111111




            (101) CITATION: PETITION FOR DAMAGES;                                                                                             190329-2930-9

                                                                       24TH JUDICIAL DISTRICT COURT
                                                                           PARISH OF JEFFERSON
                                                                            STATE OF LOUISIANA

           SUNCIA LAWSON AND MINNIE REED
            versus
          OAKWOOD SHOPPING CENTER LLC AND/OR SHOE                                                        Case: 793-482 Div: "G"
          SHOW INC D/B/A SHOE DEPT ENCORE, ABC                                                           P 1 SUNCIA LAWSON
          INSURANCE COMPANY, SCHINDLER ELEVATOR
          CORPORATION AND DEF INSURANCE COMPANY

          To: SCHINDLER ELEVATOR CORPORATION
          THROUGH CT CORPORATION SYSTEM
                                                                                                         EBR CK# 1010 $112.08
          3867 PLAZA TOWER DR
          BATON ROUGE LA 70816


         PARISH OF JEFFERSON

         You are hereby summoned to comply with the demand contained in the PETITION FOR
         DAMAGES of which a true and correct copy accompanies this citation, or make an
         appearance either by filing a pleading or otherwise, in the 24th Judicial District Court in and for
         the Parish of Jefferson, State of Louisiana, within FIFTEEN (15) CALENDAR days after the
         service hereof, under penalty of default.


         This service was requested by attorney JASON M. BAER and was issued by the Clerk of
         Court on the 29th day of March, 2019.


                                                                            /s/ Marilyn Guidry
                                                                            Marilyn Guidry, Deputy Clerk of Court for
                                                                            Jon A. Gegenheimer, Clerk of Court



                                                                             SERVICE INFORMATION

           (101) CITATION: PETITION FOR DAMAGES;                                                                                              190329-2930-9
        Received:                                Served:                     Returned:

         Service was made:
                      Personal                                          Domicilary

        Unable to serve:
                      Not at this address                             Numerous attempts          times
                  _ Vacant                                          — Received too late to serve
                  _ Moved                                           — No longer works at this address
                  _ No such address                                 — Need apartment! building number
                      Other                                         —

         Service: S                                   Mileage: S                     Total: S

        Completed by:                                                                           #
                                                     Doputy Sherd
        Parish of:




                                                        Thomas F. Donelon Courthouse : 200 Derbigny St. : Gretna LA 70053
        Page 1 of 1
Case 2:19-cv-10339-MLCF-MBN Document 1-3 Filed 05/10/19 Page 3 of 10




                             2461 JUDICIAL DISTRICT COURT FOR THE PARISH OF JEFFERSON

                                                          STATE OF LOUISIANA

                   NO.:

                                               SUNCIA LAWSON AND BONNIE REED

                                                                 VERSUS

                        OAKWOOD SHOPPING CENTER, LLC AND/OR SHOE SHOW, INC. d/b/a SHOE
                          DEPT. ENCORE, ABC INSURANCE COMPANY, SCMNDLER ELEVATOR
                                   CORPORATION, AND DEF INSURANCE COMPNAY

                   FILED:
                                                                          DEPUTY CLERK
                   *•*********************************************•$*****************************

                                                      PETITION FOR DAMAGES

                            NOW INTO COURT, through undersigned counsel, come Plaintiffs, SUNCIA LAWSON

                   AND MINNIE REED, who respectfully submits the following Petition for Damages:




                                                                                                                             24thE-Filed: 0312512019 16:49:00Case: 793482Div:G Atty:031609 JASON M BAER
                                                          L INTRODUCTION

                                                                     I.

                            This cause of action arises out of an incident that occurred on or about May 27, 2018 in the

                   Parish of Jefferson, State of Louisiana.

                                                          H.   THE PARTIES

                                                                     2.

                            Made Plaintiffs herein are:

                            SUNCIA LAWSON ("Suncia"), aperson of the full age of the majority and =dent of and

                   domiciled in the Parish of Jefferson, State of Louisiana; and

                            MINNIE REED ("Minnie"), a person of the full age of the majority and resident of and

                   domiciled in the Parish of Jefferson, State of Louisiana

                                                                     3.

                            Made Defendants herein are:

                            OAKWOOD SHOPPING CENTER, LLC (hereinafter, "Oakwood"), a foreign limited

                   liability company, authorized to do and doing business in the State of Louisiana, who upon




           's          03/29/2019 09:07:58 CERTIFIED TRUE COPY - P9:1 of 11 - Jefferson Parish Clerk of Court - ID:1941060
           NIIEIME14
JON A. CECLI
  Case 2:19-cv-10339-MLCF-MBN Document 1-3 Filed 05/10/19 Page 4 of 10




                      information and belief was at all times relevant herein the company responsible r maintenance

                      and operation of the escalator that caused the May 27, 2018 incident at issue;

                              SHOE SHOW, INC. d/b/a SHOE DEPT. ENCORE (hereinafter, "Shoe ow"), a foreign

                      business corporation, authorized to do and doing business in the State of Loui1ana, who upon

                      information and belief was at all, times relevant herein the company responsible 4r maintenimce

                      and operation of the escalator that caused the May 27, 2018 incident at issue;

                              ABC INSURANCE COMPANY, a domestic or foreign insurance company authorized to

                      do and doing business in the State of Louisiana, that upon information and belief Iwas at all times

                      relevant hereto the insurer of Oakwood and/or Shoe Show;

                              SCH1NDLER ELEVATOR CORPORATION (hereinafter, "Schindl 1), a foreign

                      business corporation, authorized to do and doing business in the State of Loui ens, who upon

                      information and belief was at all times relevant herein a company responsible fo manufacturing,

                      maintenance and/or operation of the escalator that caused the May 27, 2018 inci at at issue; and

                              DEF INSURANCE COMPANY, a foreign or domestic insurance company authorized to

                      do and doing business in the State of Louisiana, which at all times material heretc issued a policy

                      of insurance that insured Schindler Elevator Corporation.

                                                               111. VENUE

                                                                        4.

                              Venue in this Court is proper according to Louisiana Code of Civil Pmce1urc Article 42

                      and 74, et seq. because the wrongful conduct occurred in Jefferson Parish., and the Plaintiffs are

                      domiciled in Jefferson Parish. Venue is also proper in this Court pursuant to L4iisiana Code of

                      Civil Procedure, Article 76, because the loss occurred in Jefferson Parish.

                                                          IV. JURISDICTION

                                                                        5.

                              This Court has personal jurisdiction over Oakwood pursuant to La. 115. § 3:3201 because

                      it (1) is a foreign or domestic entity doing business in and regularly transac ng business in

                      Louisiana, (2) regularly contracts to supply services in Louisiana, and (3) has m iimum contacts

                      in Louisiana such that maintenance of this suit will not offend traditional notions of fair play and

                      substantial justice (including purposefully directing its business to those within II s state).

                                                                        2
             .co-
   :by         v..-A. .
  ::..•
    -•            •- :
• -...v
     ....        .::.•

  '    "•••4;"
  JON A. CIEC UM FDAEit
                          03/29/2019 09:07:56 CERTIFIED TRUE COPY - Pg:2 of if - Jefferson Parish Clerk of Court - ID:1941060
Case 2:19-cv-10339-MLCF-MBN Document 1-3 Filed 05/10/19 Page 5 of 10




                                                                            6.

                               This Court has personal jurisdiction over Shoe Show pursuant to La. R.S. § 13:3201

                    because it (1) is a foreign or domestic entity doing business in and regularly transacting business

                    in Louisiana, (2) regularly contracts to supply services in Louisiana, and (3) has minimum contacts

                    in Louisiana such that maintenance of this suit will not offend traditional notions of fnir play and

                    substantial justice (including purposefully directing its business to those within this state).

                                                                            7.

                                   This Court has personal jurisdiction over Schindler pursuant to La. R.S. § 13:3201 because

                    it (1) is a foreign or domestic entity doing business in and regularly transacting business in

                    Louisiana, (2) regularly contracts to supply services in Louisiana, and (3) has minimum contacts

                    in Louisiana such that maintenance of this suit will not offend traditional notions of fkir play and

                        substantial justice (including purposefully directing its business to Those within this state).




                                                                                                                                      24thE-Filed: 0312512019 16:49:00 Case: 793482Div:GAtty:031609JA SON M BAER
                                                                            8.

                                   This Court has original subject matter jurisdiction over this cause of action.

                                                            V.    FACTS OF INCIDENT

                                                                            9.

                                   On or about May 27,2018, Oakwood was the owner of the building, of which Shoe Show

                    was a tenant, located at municipal address 197 Westbank Expressway, Gretna, Louisiana 70053.

                                                                            10.

                                   At the same date and time, Schindler, the manufacturer of the escalator at issue, and

                    Oakwood and/or Shoe Show were the entities responsible for maintenance and operation of the

                        escalator located at 197 Westbank Expressway, Gretna, Louisiana 70053.

                                                                            11.

                                   Plaintiffs, Suncia and Minnie, were riding on the escalator, located near Shoe Show in

                        Oakwood, on the date of incident

                                                                            12.

                                   Suddenly and without warning the escalator malfunctioned, causing the metal stairs to

                        collide, buckle, and fold over on top of themselves.



                                                                            3
;;
  • 41;\
    4.44 1'1.
 ....0),-)AvA, •
-*AD                %
         ;• • CI"
       ••••• • i•             .!     I   I • I                         •         g•        e arson ans       er o   OU          I.0
ION A. CEGLI4HUMUt
Case 2:19-cv-10339-MLCF-MBN Document 1-3 Filed 05/10/19 Page 6 of 10




                                                                         13.

                                The malfunctioning escalator caused Plaintiffs' bodies to twist and tumin a violent manner

                     and/or fall.

                                                                         14.

                                Sunda's twist and/or fall caused her to experience immediate pain in her neck, back, left

                     shoulder, right knee, mud ankles.

                                                                         15.

                                MillIliteS twist and/or fall caused her to experienciimmediate pain in her back, right knee,

                     ankle, and foot.

                                                                         16.

                                Upon information and belief, the Oakwood and/or Shoe Show and/or Sdrindler knew that

                     there were defects in this escalator. .




                                                                                                                                 24th E-Filed: 03/26/2019 16:49:00 Case: 793482 Div:G Atty:031609 JASON MBAER
                 VI.         FAULT OF OAICWOOD SHOPPING CENTER, LLC AND/OR SHOE SHOW, INC..
                             d/b/a SHOE DEPT. ENCORE AND/OR SCHINDLER ELEVATOR CORPORATION

                                                                         17.

                                The above described May 272018 incidint and the resulting injuries to Suncia and Minnie

                     were solely and proximately caused through the negligence of Oakwood Shopping Center, LLC

                     and/or Shoe Show, Inc. d/b/a Shoe Dept. Encore and/or Schindler Elevator Corporation, which

                     negligence includes, but is not limited to, the following actions and/or inaction:

                             a) Failure to maintain the escalator in a safe condition for patrons and/or employees;

                             b) Failure to notice the dangerous condition of the escalator;

                             c) Failure to make repairs in a timely rammer,

                             d) Failure to make adequate repairs to the escalator;

                             e) Failure to warn users of the dangerous condition of the escalator;

                             f) Failure to adequately warn users of the dangers posed by the escalate;

                             g) Failure to perform and/or institute adequate inspection procedures;

                             h) Failure to have regular inspections for possible dangerous conditions;

                             i) Acting in violation of the lows of the State of Louisiana and/or the Parish of Jefferson, all

                                of which acts may be properly proven at the trial of this matter; and


                                                                          4
 • :•""        .t.. 7.
                 ...
:+5"


       I, I•
                         O   !2 9,2O iv .07-:5e LERT1r 1)       t         - Pg. al    -       un              CFRAUTr-117. WM;                                                                              .
ION A. GKIEN HEWER
Case 2:19-cv-10339-MLCF-MBN Document 1-3 Filed 05/10/19 Page 7 of 10




                        j) Any and all other acts of negligence or fault which may be proven during the investigation

                           and/or trial of this matter and that violate the laws of Louisiana and/or applicable

                           ordinances which are hereby pleaded and adopted by reference.

                                     VII. LIABILITY OF ABC INSURANCE COMPANY AND
                                                    DEF INSURANCE COMPANY

                                                                        18.

                           ABC Insurance Company, at all times relevant herein, had in full force and effect a policy

                    of liability insurance coverage in favor of defendant, Oakwood and/or Shoe Show, as a company

                    responsible for maintenance and operations of the escalator in connection with the May 27, 2018

                    incident at issue herein.

                                                                        19.

                           As a result of the foregoing and as per applicable Louisiana law, ABC Insurance Company

                    has been named herein as party-defendant and is answerable and/or responsible for the negligence




                                                                                                                                                                        Div:G Atty:031609JASON M BAER
                    and/or liability of Oakwood and/or Shoe Show.

                                                                        20.

                           Plaintiffs reiterate the allegations contained in Paragraphs 1 through 19, as if copied herein

                    in extenso. Upon information and belief; and at all times pertinent hereto, including May 27,2018,

                    Schindler was insured by and had in full force and effect a policy of insurance with DEF Insurance

                    Company for .liability of the nature and kind made the basis of this lawsuit and, therefore, DEF

                                                                                                                            24thE-File d: 03125120191649:00 Case: 793482
                    Insurance Company is liable unto Plaintiffs jointly and severally with Schindler. As a result, DEF

                    Insurance Company is being sued directly and is a named defendant herein pursuant to the

                ' Louisiana Direct Action Statute, LA. RS. 22:1269.

                                                        VIII DAMAGES

                                                                        21.

                           As a result of said May 27, 2018 escalator incident, Suucia suffered personal and bodily

                    injuries including, but not limited to, injuries to her neck, back, left shoulder, right knee, and

                    ankles. All other damages are serious in nature and require continuing medical care and treatment.

                    The full residual effects are not yet known.




                                                                        5

                „

--y•"."v.
            _
      .•,                       •s   • I                 -u        ••         g: o   e erson ans      er o ou
ION A. MC k.N HEWER
Case 2:19-cv-10339-MLCF-MBN Document 1-3 Filed 05/10/19 Page 8 of 10




                                                                      22.

                             Suncia's injuries and damages were directly Caused by the negligent acts and omissions

                     and/or commissions on the part of Oakwood and/or Shoe Show and/or Schindler.

                                                                      23.

                             As a result of the incident at issue, Sunda suffered severe physical and mental injuries as

                     well as inconvenience, entitling her to recover damages including, but not limited to:

                             a) Past, present, and future mental pain and suffering;

                             b) Past, present, and future physical pain and. suffering;

                             c) Past, present, and future medical expenses;

                             d) Loss of enjoyment of life;

                             e) Past, present, and future lost wag's;

                             f) Loss of earning capacity; and




                                                                                                                             24th E-Filed: 03/25/2019 16:49:00 Case: 793482 Div:G Atty:031609 JASON M BAER
                             g) All damages allowed under Louisiana law which may be proven at the trial of this

                                 matter.

                                                                     24.

                             As a result of said May 27, 2018 escalator incident, Minnie suffered personal and bodily

                     injuries including, but not limited to, injuries to her back, right knee, ankle, and foot. All of her

                     damages are serious in nature and require continuing medical care and treatment The full residual

                     effects are not yet known.

                                                                     25.

                            1V1innies injuries and damages were directly caused by the negligent acts and omissions

                     and/or commissions on the part of Oakwood and/or Shoe Show and/or Schindler.

                                                                     26.

                             As a result of the incident at issue, Minnie suffered severe physical and mental injuries as

                     well as inconvenience, entitling her to recover damages including, but not limited to:

                             a) Past, present, and future mental pain and suffering

                            b) Past, present, and future physical pain and suffering;

                            c) Past, present, and future medical expenses;

                            d) Loss of enjoyment of life;

                                                                      6
      '     eisz.
:u•              .




      "'•f.irs":1
JON A. C.EChNKEIMkIlt
                        03/29/20TWII9:07:56 CERT1F1tD TRUh COPY - Pg:ti 01 11 - Jenerson eansn Cram or coon - lunwgriuou
Case 2:19-cv-10339-MLCF-MBN Document 1-3 Filed 05/10/19 Page 9 of 10




                           e) Past, present, and future lost wages;

                           f) Loss of earning capacity, and

                           g) All damages allowed under Louisiana law which maybe proven at the trial of this

                               matter.



                           WHEREFORE, Plaintiffs, SUNCIA LAWSON AND MINNIE REED, pray that

                  Defendant; OAKWOOD SHOPPING CENTER, LLC AND/OR SHOE SHOW, INC. d/b/a

                  SHOE DEPT. ENCORE, ABC INSURANCE COMPANY, SCHINDLER ESCALATOR

                  CORPORATION, and DEF INSURANCE COMPANY be served with a copy of this Petition,

                  and, after being duly cited to appear and respond thereto, and after the expiration of all legal delays,

                  and due proceedings are had, there be judgment in favor of Plaintiffs and against Defendants in an

                  amount of damages reasonable and found reasonable at trial, together with legal interest thereon,




                                                                                                                             24th E-Fited: 0312512019 16:49:00Case: 793482Div:G Atty:031609JASONMBAER
                  from the date ofjudicial demand until paid in full, as well as all costs of these proceedings, and all

                  other general and equitable relief.




                                         ***SIGNATURE BLOCK ON FOLLOWING PAGE***

                                                                     7-




JON A. IlieLNHEINER
                      03/29/2019 09:07:56 CERTIFIED TRUE COPY - Pg:7 of 11 - Jefferson Parish Clerk of.Court - 1D:1941060
Case 2:19-cv-10339-MLCF-MBN Document 1-3 Filed 05/10/19 Page 10 of 10




                                                                            Respectfully Submitted,

                                                                            BAER LAW, LLC


                                                                    BY:
                                                                                    M. BAER (# 31609)
                                                                                    A A. STEIN (#37885)
                                                                            3000 Kingman St., Ste 200
                                                                            Metairie, LA 70006
                                                                            Telephone: (504) 372-0111
                                                                            Facsimile: (504) 372-0151
                                                                            Email: jbaer@baerlawllc.com
                                                                            Counsel for Plaints:ft

                                                                            and

                                                                            MIKE BRANDER INJURY ATTORNEYS
                                                                            Michael S. Brandner, Jr., Bar No. 27973
                                                                            Scot Koloski, Bar No. 27537
                                                                            2000 Clearview Parkway, &Ulm 201
                                                                            Metairie, LA 70001
                                                                            Telephone: (504) 345-1111
                                                                            Facsimile: (504) 521-7550




                                                                                                                                  24th E-Filed: 031251201916:49:00 Case: 793482Div:GAtty:031609JASONMBAER
                                                                                  Mbrandner@onilrebnmdner.com
                                                                            Email: SKoloski©milcebrandner.com
                                                                            Counsel for Plaintiffs



                          PLEASE SERVE:
                          OAKWOOD SHOPPING CENTER, LLC
                          Through W Registered Agent:
                          Corporation Service Company
                          501 Louisiana Avenue
                          Baton Rouge, LA 70802

                          SHOE SHOW, INC. d/b/a SHOE DEPT. ENCORE
                          Through iL Registered Agent:
                          CT Corporation Systern
                          3867 Plaza Tower Dr.
                          Baton Rouge, LA 70816

                          SCHINDLER ELEVATOR CORPORATION
                          Through W Registered Agent:
                          cr Corporation System
                          3867 Plaza Tower Dr.
                          Baton. Rouge, LA 70816 •

                                "PLEASE W127111OLD SERVICE ON ABC INSURANCE COMPANY AND
                                                    R1SUR4NG1? COMPANY"




         oP
         rw                                                            8
               *S.T":•.
              rf
      r, 1
 -*PP.T6C.qt
           Y
    . r .•,
JON A. O EtjhAl HEIM ER
                           03/29/2019 09:07:58 CERTIFIED TRUE COPY - P9:8 of 11 - Jefferson Pansh Clerk of Court -111:1-9411180
